Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claim 2 is amended. Claims 1-8 and 11-20 are pending.

Response to Arguments
With regards to applicant’s arguments, filed on 12/10/2021, regarding claims 1-8 and 11-20 that the combination of Krishnaswamy, Gundavelli and Hampel does not teach or suggest: “wherein the QUIC network protocol is configured to register at the MPPM and to provide its capabilities and interests to the MPPM when registering at the MPPM”.  Examiner respectfully disagrees.

The combination of Krishnaswamy, Gundavelli and Hampel, specifically Gundavelli teaches that two subflows 230 and 235 may be MP-QUIC subflows that are combined to create a single QUIC flow 240. The packets in the subflows 230 and 235 may include headers that encapsulate payloads directed to the destination host 170. The header of the packets in the subflows 230 and 235 may specify that the source of the packet is the source host 110 and the destination is the multipath proxy 150. The payload encapsulated by the header may specify that the packet is to be directed to the destination host 170. Gundavelli discloses a policy server 180 that provides a multipath access policy to a source computing device. The policy server obtains a notification that a source computing device is connected to an access network. The notification includes authentication credentials associated with a user of the source computing Therefore, based on the characteristics [capabilities] and credentials included in the QUIC packet headers, which are registered at the policy server [mapped to the MPPM], the multipath policy is configured and determined]. (See Gundavelli; Par. [16]-[18], [28], [38] and Fig. 6)

Further, with regards to claim 2, the combination of Krishnaswamy, Gundavelli and Hampel, specifically Krishnaswamy teaches multipath TCP for utilizing multiple paths on the Internet between a source and a destination to aggregate performance across the paths. Krishnaswamy suggests, as illustrated in Fig. 4, a multipath manager 420 that manages multiple paths between a source node and a destination node, and support bandwidth and capacity aggregation using each of the WWAN modems available for communication between source and destination. (See Krishnaswamy; Par. [42], [45], [48] and Fig. 4)

Further with regards to claim 8, the combination of Krishnaswamy, Gundavelli and Hampel, specifically Krishnaswamy teaches the multipath manager 420 [Mapped to the disclosed MPPM], which resides on the application server 302, which is a multipath-capable application server. The application server 302 includes a plurality of interface layers 412 corresponding to the number of access points 306, 308, and 310. However, the number of interface(s) 412 may be utilized to communicate with a network. (See Krishnaswamy; Par. [52] and Fig. 4)

Further, with regards to claim 18, the combination of Krishnaswamy, Gundavelli and Hampel, specifically Krishnaswamy teaches that the multipath manager 420 selects a particular protocol, which is TCP (MPTCP) to manage the subflow in the case that control signaling, including the health metric of the subflow is not received. Not receiving the health metrics of a subflow is a result of not registering the subflow’s protocol at the multipath manager.  (See Krishnaswamy; Par. [42]-[43], [62]-[56] and Fig. 2)

Finally, with regards to claims 19-20, the combination of Krishnaswamy, Gundavelli and Hampel, specifically Krishnaswamy suggests multipath transport protocols; including: multipath TCP (MPTCP) and the stream control transmission protocol (SCTP) (See Krishnaswamy; Par. [42]), and multipath transport tunneling of the multipath TCP (See Krishnaswamy; Par. [88]-[90] and Fig. 8) and single TCP connection and UDP subflows (See Krishnaswamy; Par. [54])

Therefore, for the reasons shown above, the combination of Krishnaswamy, Gundavelli and Hampel clearly teaches the claimed invention. Therefore, the rejection of claims 1-8 and 11-20 is sustained.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Krishnaswamy et al. (US. Pub. No. 2013/0077501 A1) in view of Gundavelli et al. (US. Pub. No. 2019/0268375 A1) and further in view of Hampel (US. Pub. No. 2013/0195004 A1).
Regarding claim 1, Krishnaswamy discloses a multipath device for processing multipath data traffic (See Fig. 3; Multipath-Capable Application Server 302), the multipath device comprising:
See Par. [52] and Fig. 4; 412 of Krishnaswamy for a reference to a plurality of interfaces 412 that communicates multipath data streams with WWAN access points 306, 308, and 310); and
a host processor (See Fig. 1; Processor 104) configured to operate at least one multi-connectivity network protocol (See Par. [21] and Fig. 8 of Krishnaswamy for a reference to the processor of the Multipath-Capable Application Server 302 provides wireless communication over a multipath TCP connection including a plurality of paths)  and a multipath protocol policy manager (MPPM) (See Fig. 4; Multipath manager 420 of Server 302). 
wherein the at least one multi-connectivity network protocol is configured to process data traffic of the multipath data traffic that is related to the at least one multi-connectivity network protocol and received via multiple paths of the multipath network access interface (See Par. [41]-[42], [62] and Fig. 3 of Krishnaswamy for a reference to multipath transport protocols provide support for multiple subflows to be managed at the transport layer between a source and a destination on a network. Examples of multipath transport protocols include multipath TCP (MPTCP) and the stream control transmission protocol (SCTP));
wherein the MPPM is configured to;
manage the multiple paths of the multipath network access interface (See Fig. 4; 412 of Krishnaswamy for a reference to the server 302 includes a plurality of interfaces that are utilized to communicate with the network) and/or the at least one access interface (See par. [53]-[56] of Krishnaswamy for a reference to the multipath manager 420 is configured to manage one or more of the paths of TCP layer 416, and helping scheduling which packet to send, at what rate and on which subflow (path))  of the multipath network access interface according to the multipath network protocol policy (See par. [57], [63] of Krishnaswamy for a reference to the multipath manager 420 may select a particular path to establish a subflow according to a health metric [which comprises parameters that determine the protocol policies]);
Krishnaswamy does not explicitly disclose wherein the at least one multi-connectivity network protocol includes a Quick User Datagram Protocol (UDP) Internet Connections (QUIC) network protocol; wherein the MPPM is configured to; the MPPM is configured to manage a multipath network protocol policy for the QUIC network protocol; wherein the multipath network protocol policy depends on feedback from other multiconnectivity network protocols running on the host processor other than the at least one multiconnectivity network protocol; wherein the QUIC network protocol  is configured to register at the MPPM and to provide its capabilities and interests to the MPPM when registering at the MPPM: and wherein the MPPM is configured to provide the multipath network protocol policy to the QUIC network protocol after the QUIC network protocol is registered at the MPPM.
However, Gundavelli discloses wherein the at least one multi-connectivity network protocol includes a Quick User Datagram Protocol (UDP) Internet Connections (QUIC) network protocol (See par. [14], [28] and Fig. 2B of Gundavelli for a reference to mobile operating system stacks may include multipath (MP) support, such as MP Quick User Datagram Protocol Internet Connection (MP-QUIC). The subflows 230 and 235 may be MP-QUIC subflows that are combined to create a single QUIC flow 240); 
See par. [18], [27]- [28] and Fig. 2B of Gundavelli for a reference to the source host 110 includes multipath logic 190, which is configured to direct/manage the source host 110 in handling multipath data flows according to an access policy provided by the policy server 180. The subflows 230 and 235 may be MP-QUIC subflows that are combined to create a single QUIC flow 240); 
wherein the QUIC network protocol is configured to register at the MPPM and to provide its capabilities and interests to the MPPM when registering at the MPPM (See par. [14], [16], [28], [38] of Gundavelli for a reference to that once subflows 230 and 235, which may be MP-QUIC subflows are configured and prepared for transmission, all related information related to the QUIC protocol, including capabilities, are registered at the source host’s multipath logic): and 
wherein the MPPM is configured to provide the multipath network protocol policy to the QUIC network protocol after the QUIC network protocol is registered at the MPPM (See par. [35]-[38] of Gundavelli for a reference to the multipath policy may be further determined by characteristics of the source computing device (e.g., location, network interface, and multipath capability, etc.)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gundavelli and Krishnaswamy. The motivation of combination would be improving the network efficiency, by meeting the growing need for bandwidth and for improving connectivity, when applying the multipath connectivity concept. (Gundavelli; Par. [14]).

However, Hampel discloses wherein the multipath network protocol policy depends on feedback from other multiconnectivity network protocols running on the host processor other than the at least one multiconnectivity network protocol (See par. [22], [87]-[88] of Hampel for a reference to the multipath device can relay packets and acknowledgment information between different multipath transport protocols. Feedback information such as SEQ, ACK and NACK messages is received from these protocols. Based on the feedback info, decisions are made to establish or teardown the path).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hampel, Gundavelli and Krishnaswamy. The motivation of combination would be improving the system’s performance, by improving the end-to-end throughput and enhancing connection resilience from multipath operation. (Hampel; Par. [02]).

Regarding claim 2, the combination of Krishnaswamy, Gundavelli and Hampel, specifically Krishnaswamy discloses wherein the MPPM is configured to manage load balancing; and/or handover in case of path interruption, for the multiple paths of the multipath network access interface or the at least one access interface of the multipath network access See par. [42], [45] and Fig. 4 of Krishnaswamy for a reference to the multipath manager 420 manages multipath subflows utilizing multiple paths between source and destination to achieve aggregated capacity, aggregated bandwidth and load balancing across the multiple paths).

Regarding claim 3, the combination of Krishnaswamy, Gundavelli and Hampel, specifically Krishnaswamy discloses wherein the MPPM is configured to apply capacity throttling to specific paths of the multiple paths of the multipath network access interface or to access interfaces of the multipath network access interface according to the multipath network protocol policy (See par. [56]-[57] of Krishnaswamy for a reference to the multipath manager 420 includes a congestion control function that is configured to coordinate congestion among the multiple subflows over multipaths. Based on monitoring the congestion, it is determined which subflows (paths) to create/maintain and which one to suspend).

Regarding claim 4, the combination of Krishnaswamy, Gundavelli and Hampel, specifically Krishnaswamy discloses wherein the MPPM is configured to restrict reception of the data traffic to specific types of network paths or access interfaces according to the multipath network protocol policy (See par. [56]-[57], [61] of Krishnaswamy for a reference to that based on monitoring the congestion level by the multipath manager 420, some paths (that suffer from high congestion) and its associated subflows (protocols) will be suspended and traffic is transported via other paths).

Regarding claim 5, the combination of Krishnaswamy and Gundavelli does not explicitly disclose wherein the multipath network protocol policy further depends on feedback from other non-multi connectivity network protocols running on the host processor and/or on feedback delivered via an external input.
However, Hampel discloses wherein the multipath network protocol policy further depends on feedback from other non-multi connectivity network protocols running on the host processor and/or on feedback delivered via an external input (See Par. [33], [47], [72] of Hampel for a reference to SCTP/TCP Engine 125 splits the packet's content into information based on flow payload and SEQ numbers associated with stream-based multipath protocol networks and acknowledgment information such as ACK/NACK numbers associated with conventional stream-based transport protocol network).\
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hampel, Gundavelli and Krishnaswamy. The motivation of combination would be improving the system’s performance, by improving the end-to-end throughput and enhancing connection resilience from multipath operation. (Hampel; Par. [02]).

See par. [56]-[57], [61] of Krishnaswamy for a reference to that based on monitoring the congestion level by the multipath manager 420, some paths (that suffer from high congestion) and its associated subflows (protocols) will be suspended and traffic is transported via other paths) according to the multipath network protocol policy (See par. [57], [63] of Krishnaswamy for a reference to the multipath manager 420 may select a particular path to establish a subflow according to a health metric [which comprises parameters that determine the protocol policies]).

Regarding claim 7, the combination of Krishnaswamy, Gundavelli and Hampel, specifically Krishnaswamy discloses wherein the MPPM is configured to inform the multipath network access interface to drop data related to a specific network path according to the multipath network protocol policy (See par. [56]-[57], [61] of Krishnaswamy for a reference to that based on monitoring the congestion level by the multipath manager 420, some paths (that suffer from high congestion) and its associated subflows (protocols) will be suspended and traffic is transported via other paths).

See par. [52] and Fig. 4 of Krishnaswamy for a reference to the server 302 [on which the multipath manager 420 resides] includes a plurality of interfaces 412 to receive data from external access points 306, 308 & 310).

Regarding claim 11, the combination of Krishnaswamy, Gundavelli and Hampel, specifically Krishnaswamy discloses wherein the MPPM is configured to hook into the at least one multi-connectivity network protocol to take over path management and/or data scheduling (See par. [42]-[43] and Fig. 2 of Krishnaswamy for a reference to the MPTCP protocol is selected and configured by the multipath manager 420 to manage the multipath subflows 258), in case that the at least one multi-connectivity network protocol is not able to register and/or deregister at the MPPM (See par. [64] of Krishnaswamy for a reference to the case in which the multipath manager is not able to receive each path/protocol control information).

Regarding claim 12, the combination of Krishnaswamy and Gundavelli does not explicitly disclose wherein the host processor is configured to operate a plurality of network protocols, including a plurality of multi-connectivity network protocols and at least one non-
However, Hampel discloses wherein the host processor is configured to operate a plurality of network protocols, including a plurality of multi-connectivity network protocols and at least one non-multi connectivity network protocol (See Par. [33] and Fig. 1 of Hampel for a reference to the processor of the router/server 120 operates stream-based multipath protocol networks 110 & 145 and conventional stream-based transport protocol network 130 [Non-multi connectivity]); and
wherein the host processor is configured to operate a Multipath Central Information Exchange (MCIE) unit which is configured to exchange information between at least two network protocols of the plurality of network protocols (See Par. [20]-[22] and Fig. 3 of Hampel for a reference to relay function 300 is configured to facilitate exchanging packet payload, feedback and protocol information between different multipath protocols and between multipath and conventional protocols).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hampel, Gundavelli and Krishnaswamy. The motivation of combination would be improving the system’s performance, by improving the end-to-end throughput and enhancing connection resilience from multipath operation. (Hampel; Par. [02]).


However, Hampel discloses wherein the MPPM is configured to manage the multiple paths of the multipath network access interface based on information provided by the MCIE unit (See Par. [47], [71]-[76] and Fig. 1 of Hampel for a reference to relay function 300 receives payload, SEQ numbers and ACK numbers associated with subflows and make decisions to establish or teardown a path based on the received feedback. [Processor 122, executing software MPTCP engine 125 & SCTP/TCP 124 stored on the memory, is mapped to the multipath manager]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hampel, Gundavelli and Krishnaswamy. The motivation of combination would be improving the system’s performance, by improving the end-to-end throughput and enhancing connection resilience from multipath operation. (Hampel; Par. [02]).

Regarding claim 14, the combination of Krishnaswamy and Gundavelli does not explicitly disclose wherein the at least one multi-connectivity network protocol is configured to register and/or deregister at the MCIE unit for information exchange.
However, Hampel discloses wherein the at least one multi-connectivity network protocol is configured to register and/or deregister at the MCIE unit for information exchange (See par. [22], [80], [87]-[88] of Hampel for a reference to protocol information such as SEQ, ACK & NACK are received, on each path in the packet’s header or payload, by the relay function. Based on the protocol information the path is either established (registered) or torn down (deregistered) in accordance to the protocol policies and rules).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hampel, Gundavelli and Krishnaswamy. The motivation of combination would be improving the system’s performance, by improving the end-to-end throughput and enhancing connection resilience from multipath operation. (Hampel; Par. [02]).
	

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 1.


Regarding claim 16, the combination of Krishnaswamy, Gundavelli and Hampel, specifically Krishnaswamy discloses the method according to claim 15, further comprising: 
informing, by the MPPM, other network protocols in connection with the terminated network protocol regarding termination of the terminated network protocol (See par. [56]-[57], [61] of Krishnaswamy for a reference to that based on monitoring the congestion level by the multipath manager 420, some paths, and its associated subflows (protocols), will be suspended and traffic is transported via other paths).

However, Hampel discloses deregistering, by a network protocol registered at the MPPM, at the MPPM based on termination of the registered network protocol (See par. [69]-[71] of Hampel for a reference to in response to the termination of a subflow [protocol], the connection is torn down and therefore, the corresponding protocol is deregistered).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hampel, Gundavelli and Krishnaswamy. The motivation of combination would be improving the system’s performance, by improving the end-to-end throughput and enhancing connection resilience from multipath operation. (Hampel; Par. [02]).

Regarding claim 17, the combination of Krishnaswamy, Gundavelli and Hampel, specifically Krishnaswamy discloses wherein the MPPM is configured to inform other network protocols in connection with the terminated network protocol regarding termination of the terminated network protocol (See par. [56]-[57], [61] of Krishnaswamy for a reference to that based on monitoring the congestion level by the multipath manager 420, some paths, and its associated subflows (protocols), will be suspended and traffic is transported via other paths).

However, Hampel discloses wherein a network protocol registered at the MPPM is configured to deregister at the MPPM based on the registered network protocol being terminated (See par. [69]-[71] of Hampel for a reference to in response to the termination of a subflow [protocol], the connection is torn down and therefore, the corresponding protocol is deregistered). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hampel, Gundavelli and Krishnaswamy. The motivation of combination would be improving the system’s performance, by improving the end-to-end throughput and enhancing connection resilience from multipath operation. (Hampel; Par. [02]).


Regarding claim 18, Krishnaswamy discloses wherein the MPPM is further configured to hook into the network protocol to take over path management and/or data scheduling (See par. [42]-[43] and Fig. 2 of Krishnaswamy for a reference to the MPTCP protocol is selected and configured by the multipath manager 420 to manage the multipath subflows 258) in case that the network protocol is not able to register and/or deregister at the MPPM (See par. [64] of Krishnaswamy for a reference to the case in which the multipath manager is not able to receive each path/protocol control information).
Krishnaswamy does not explicitly disclose that the network protocol to hook into the network protocol to take over path management and/or data scheduling is QUIC.
However, Gundavelli discloses the network protocol to hook into the network protocol to take over path management and/or data scheduling is QUIC (See par. [14], [28] and Fig. 2B of Gundavelli for a reference to mobile operating system stacks may include multipath (MP) support, such as MP Quick User Datagram Protocol Internet Connection (MP-QUIC)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gundavelli and Krishnaswamy. The motivation of combination would be improving the network efficiency, by meeting the growing need for bandwidth and for improving connectivity, when applying the multipath connectivity concept. (Gundavelli; Par. [14]).

	Regarding claim 19, the combination of Krishnaswamy, Gundavelli and Hampel, specifically Krishnaswamy discloses wherein the at least one multi-connectivity network protocol further includes a Multipath Transmission Control Protocol (MPTCP) network protocol (See par. [42]-[43] and Fig. 4 of Krishnaswamy for a reference to subflows 258 are managed by a multipath TCP (MPTCP) layer 256) and a Generic Routing Encapsulation (GRE) Tunnel Bonding network protocol (See par. [88]-[90] and Fig. 8 & 9 of Krishnaswamy for a reference to the multipath transport tunneling server 816 includes the multipath TCP layer 818 for managing a plurality of subflows 820), wherein the host processor is further configured to operate at least one non-multiconnectivity network protocol, wherein the at least one non-multi-connectivity network protocol includes a UDP protocol (See par. [54] and Fig. 4 of Krishnaswamy for a reference to the multi path manager manages the subflow 406a, which is a single path [non-multiconnectivity] and UDP subflow).

Regarding claim 20, Krishnaswamy discloses wherein the host processor is configured to maintain joint path management for the MPTCP network protocol, the GRE Tunnel Bonding network protocol, and the UDP protocol (See Par. [41]-[42], [62] and Fig. 3 of Krishnaswamy for a reference to multipath transport protocols provide support for multiple subflows to be managed at the transport layer between a source and a destination on a network. Examples of multipath transport protocols include multipath TCP (MPTCP) and the stream control transmission protocol (SCTP)).
Krishnaswamy does not explicitly disclose QUIC network protocol; maintain joint path based on information exchanged between the QUIC network protocol, the MPTCP network protocol, the GRE Tunnel Bonding network protocol, and the UDP protocol.
However, Gundavelli discloses QUIC network protocol (See par. [14], [28] and Fig. 2B of Gundavelli for a reference to mobile operating system stacks may include multipath (MP) support, such as MP Quick User Datagram Protocol Internet Connection ( MP-QUIC)); maintain joint path (See par. [18], [27]- [28] and Fig. 2B of Gundavelli for a reference to the source host 110 includes multipath logic 190, which is configured to direct/manage the source host 110 in handling multipath data flows according to an access policy provided by the policy server 180. The subflows 230 and 235 may be MP-QUIC subflows that are combined to create a single QUIC flow 240).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gundavelli and Krishnaswamy. The motivation of combination would be improving the network efficiency, by meeting the growing need for bandwidth and for improving connectivity, when applying the multipath connectivity concept. (Gundavelli; Par. [14]).


Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gilbert et al (US. Pub. No. 2013/0336334 A1) discloses multiple protocol tunneling using time division operations. 
Van Wyke et al. (US. Pub. No. 2014/0036702 A1) discloses techniques for intelligently routing communications between and/or among nodes of a heterogeneous mesh network.
Callard et al. (US. Pub. No. 2018/0183724 A1) discloses systems and methods for buffer management in communications networks.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413